Citation Nr: 1708401	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  14-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower left extremity, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower right extremity, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to September 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his peripheral neuropathy of the bilateral lower extremities is due to military service.  Specifically, he contends that the condition is due to Agent Orange exposure during military service.  After reviewing the record, the Board finds that additional evidentiary development is necessary prior to further consideration.

A review of the appellant's military chronological history of service does not demonstrate service in Vietnam.  However, in a temporary duty order submitted by the Veteran, it was noted that he was transferred from the Philippines to Vietnam.  The Board finds that the temporary duty order establishes that the appellant served in Vietnam.  As such, he is presumed to have been exposed to herbicide agents, to include Agent Orange.  

Under applicable legal criteria, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  

The Board notes that during the course of the claim, there was a change in the law concerning what type of peripheral neuropathy is presumptively service-connected based on in-service Agent Orange exposure.  Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised by replacing the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy.  VA also removed Note 2 to § 3.309(e), which had required that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy still must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.307(a)(6)(ii).  However, the peripheral neuropathy no longer needs to be transient.  See 78 Fed. Reg. 54763 (September 6, 2013).

Available post-service treatment records demonstrate diagnoses of peripheral neuropathy and idiopathic peripheral neuropathy of the bilateral lower extremities.  There is no indication that the appellant has been diagnosed with acute, sub-acute, or early onset peripheral neuropathy.  Moreover, the evidence does not show, and the appellant does not suggest, that his peripheral neuropathy of the lower extremities manifested to a degree of 10 percent or more within a year of the last date of exposure to herbicides.  Thus, there is no indication that presumptive service connection for peripheral neuropathy of the bilateral lower extremities is warranted.

Notwithstanding, service connection can still be granted with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board observes that the appellant has not been provided a VA examination.  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his peripheral neuropathy of the lower extremities, including his claim that it is due to his Agent Orange exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Combee, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the appellant for a VA medical examination to determine the nature and etiology of his current peripheral neuropathy of the left and right lower extremities.  The claims folder must be provided to the examiner for review in connection with the examination.  Review of the claims file should be confirmed in the examination report.

Any necessary studies, tests, and evaluations deemed necessary by the examiner should be performed in connection with the examination.  The examiner is to identity all neuropathy-related disabilities of the lower extremities found since the filing of the claim in October 2012.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed peripheral neuropathy of the lower extremities manifested during the Veteran's period of active service; manifested to a compensable degree within one year of his separation from service; or is otherwise causally related to his active service or any incident therein, including his presumed exposure to herbicide agents. 

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  After the above development is completed, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should issue the appellant and his representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



